DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.  David Gervasi on 7/28/2022
The application has been amended as follows: 
In claim 1,
		Line 8, change “plane” to – plane, a first plated-through hole extending through the 	electrical insulating body and –
		Line 9, after “surface,” insert – wherein the first contact plane directly connected to the 	first plated-through hole, --
In claim 8,
	Line 2, delete “the first contact structure has a first plated-through hole”
In claim 18,
		Line 8, change “plane” to – plane, a first plated-through hole extending through the 	electrical insulating body and –
		Line 9, after “surface,” insert – wherein the first contact plane directly connected to the 	first plated-through hole, --
	Line 17, before “each” insert – said –  

Allowable Subject Matter
Claims 1, 3-12, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
►	Recorded Prior Art fails to disclose or suggest combination structure of optoelectrical arrangement as characteristics recited in base claim 1 comprising:   at least one first contact structure having a first contact plane, a first plated-through hole extending through the  electrical insulating body and and a first contact location, which is freely accessible at the bottom surface, wherein  the pixels of the first pixel group are arranged alongside one another at the top surface, the first semiconductor regions and/or the second semiconductor regions of adjacent pixels of the first pixel group are spatially separated from one another by the separating structures, the first contact structure is assigned one-to-one to the first pixel group, the first semiconductor regions of the pixels of the first pixel group are electrically conductively connected to one another exclusively by the first contact plane and are electrically contactable by the first contact location.
►	Recorded Prior Art fails to disclose or suggest combination structure of optoelectrical arrangement as characteristics recited in base claim 17 comprising:  at least one first contact structure having a first contact plane and a first contact location, which is freely accessible at the bottom surface, wherein the pixels of the first pixel group are arranged alongside one another at the top surface, the first semiconductor regions and/or the second semiconductor regions of adjacent pixels of the first pixel group are spatially separated from one another by the separating structures, the first semiconductor regions and the active regions of adjacent pixels are spatially completely separated from one another by the separating structures,  the second semiconductor regions of adjacent pixels are connected to one another via intermediate regions formed with the material of the second semiconductor regions, the first contact structure is assigned one-to-one to the first pixel group,  the first semiconductor regions of the pixels of the first pixel group are electrically conductively connected to one another by the first contact plane and are electrically contactable by the first contact location.
►	Recorded Prior Art fails to disclose or suggest combination structure of optoelectrical arrangement as characteristics recited in base claim 18 comprising:  at least one first contact structure having a first contact plane, a first plated-through hole extending through the  electrical insulating body and and a first contact location, which is freely accessible at the bottom surface, wherein  the pixels of the first pixel group are arranged alongside one another at the top surface,  the first semiconductor regions and/or the second semiconductor regions of adjacent pixels of the first pixel group are spatially separated from one another by the separating structures, the first contact structure is assigned one-to-one to the first pixel group, the first semiconductor regions of the pixels of the first pixel group are electrically conductively connected to one another by the first contact plane and are electrically contactable by the first contact location,  each pixel is individually drivable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819